Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 25, 2013, which, among other things, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a teacher, was informed that he was required to obtain a Master’s degree in education in order to be properly certified and maintain his employment. Despite three extensions, claimant failed to complete the degree at an accredited school before the expiration of the time allotted. The employer therefore terminated claimant’s employment due to lack of a *1107valid teaching certificate. Claimant’s subsequent application for unemployment insurance benefits was denied on the basis that he voluntarily left his employment without good cause and a recoverable overpayment of benefits was imposed. Claimant appeals.
The record establishes that claimant had sufficient time to obtain the Master’s degree from an accredited school prior to the deadline set by the employer. Because claimant failed to take reasonable steps to protect his continued employment, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily separated from his employment without good cause (see Matter of Rhome [New York City Bd. of Educ.—Commissioner of Labor], 50 AD3d 1422, 1422 [2008]; Matter of Toussaint [Commissioner of Labor], 17 AD3d 761, 762 [2005]).
Peters, EJ., Stein, McCarthy and Rose, JJ., concur.
Ordered that the decision is affirmed, without costs.